
	

113 HR 3083 IH: Idaho Safe and Efficient Vehicle Act of 2013
U.S. House of Representatives
2013-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 3083
		IN THE HOUSE OF REPRESENTATIVES
		
			September 11, 2013
			Mr. Simpson
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend title 23, United States Code, with respect to
		  the operation of longer combination vehicles on the Interstate System in Idaho,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Idaho Safe and Efficient Vehicle Act of
			 2013.
		2.Longer
			 combination vehicles in IdahoSection 127 of title 23, United States Code,
			 is amended by adding at the end the following:
			
				(j)Longer
				combination vehicles in IdahoNo limit or other prohibition under this
				section, except as provided in this subsection, applies to a longer combination
				vehicle operating on a segment of the Interstate System in Idaho if such
				vehicle—
					(1)has a gross
				vehicle weight of 129,000 pounds or less;
					(2)complies with the single axle, tandem axle,
				and bridge formula limits set forth in subsection (a); and
					(3)is authorized to
				operate on such segment under Idaho State
				law.
					.
		
